DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 8864109 to Cochrane (hereinafter “Cochrane”) in view of US 5556080 to Vise (hereinafter “Vise”).
-From Claim 1: Cochrane discloses (at Fig. 2) a fence panel, comprising:
a rectangular mesh body 50, with first and second opposed (upper and lower) parallel horizontal edges, and third and fourth opposed (left and right) parallel vertical edges,
wherein the mesh body comprises a plurality of lengths of razor wire 52, 54 arranged to form a plurality of diamond-shaped mesh apertures, 
wherein the lengths of razor wire are fixed to one another at respective junctions 56,
wherein the junctions which are closest to the first edge are spaced apart from one another and located on a line which is parallel to and spaced from the first edge by a distance D;
However, Cochrane does not disclose:
[A] wherein each aperture having a vertical major axis of length L and a horizontal minor axis of length L/2, wherein L ≤ 200 mm and wherein 0 < D ≤ 0.25L; or
[B] wherein the free ends of the razor wire extend as projecting portions from said closest junctions by a non-zero length.
As to [A], such modifications to the size and/or shape of the diamond-shaped apertures in Cochrane would have involved a mere change or shape in the size of a component, which has been recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).  
As to [B], Vise teaches forming free ends of a wire fence as projection portions 92 extending from a junction so as to form a sharp (and, therefore, deterrent) feature at the top of the fence.  (Col 7, ll. 50-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cochrane by forming projecting free ends as taught by Vise in order to provide greater deterrence to intruders.
-From Claim 2: Cochrane discloses wherein the mesh body is formed of a first array of a first plurality of elongate parallel and spaced apart first lengths of razor wire 52, and a second array of a second plurality of elongate parallel and spaced apart second lengths of razor wire 54, and wherein the first array transversely overlies the second array thereby forming a plurality of diamond-shaped mesh apertures, the first lengths being respectively fixed to the second lengths at each junction 56 at which a first length overlies and contacts a second length.
Cochrane does not specifically disclose: each aperture having a major axis of length L and a minor axis of length L/2.
However, such a modification to the size and/or shape of the diamond-shaped apertures in Cochrane would have involved a mere change or shape in the size of a component, which has been recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).  
-From Claims 3-5, 7-9, and 12: all of the modifications recited as to the size and/or shape of the diamond-shaped apertures in Cochrane would have involved a mere change or shape in the size of a component, which has been recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).  
-From Claim 13: Cochrane discloses a fence which includes a plurality of fence panels, each fence panel comprising:
a rectangular mesh body 50, with first and second opposed parallel edges, and third and fourth opposed parallel edges, the mesh body being positioned with the first edge uppermost and horizontal,
wherein the mesh body comprises a plurality of lengths of razor wire 54, 56 arranged to form a plurality of diamond-shaped mesh apertures, 
wherein the lengths of razor wire are fixed to one another at respective junctions 56, and
wherein the junctions which are closest to the first edge are spaced apart from one another and located on a line which is parallel to and spaced from the first edge by a distance D.
Cochrane does not disclose: 
wherein each aperture having a vertical major axis of length L and a horizontal minor axis of length L/2.
However, such a modification to the size and/or shape of the diamond-shaped apertures in Cochrane would have involved a mere change or shape in the size of a component, which has been recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).  
-From Claim 14: Cochrane discloses wherein in respect of each said fence panel the respective mesh body 50 is formed of
a first array of a first plurality of elongate parallel and spaced apart first lengths of razor wire 52, and
a second array of a second plurality of elongate parallel and spaced apart second lengths of razor wire 54,
and wherein the first array transversely overlies the second array thereby forming said plurality of diamond-shaped mesh apertures, the first lengths being respectively fixed to the second lengths at each junction at which a first length overlies and contacts a second length.
Cochrane does not disclose: each aperture having a major axis of length L and a minor axis of length L/2.
However, such a modification to the size and/or shape of the diamond-shaped apertures in Cochrane would have involved a mere change or shape in the size of a component, which has been recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).  
-From Claims 15-22: all of the modifications recited as to the size and/or shape of the diamond-shaped apertures in Cochrane would have involved a mere change or shape in the size of a component, which has been recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (holding there is no invention in merely changing the shape or form of an article without changing its function except in a design patent).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/12/2022